                                                                         FILED
                      IN THE UNITED STATES DISTRICT COURT AUG l 9 2019
                          FOR THE DISTRICT OF MONTANA   c'i,~~scJ~tnct court
                                  BUTTE DIVISION              Missou1~ntana


 UNITED STATES OF AMERICA,                              CR-19-19-BU-DLC

             Plaintiff,                                 FINDINGS AND
                                                      RECOMMENDATION
             vs.                                      CONCERNING PLEA

 KENNETH EMMETT HOGUE,

             Defendant.


      The Defendant, by consent, has appeared before me under Fed. R. Crim. P.

11 and has entered a plea of guilty to one count of wire fraud in violation of 18

U.S.C. § 1343 as set forth in the Information. After examining the Defendant under

oath, I have made the following determinations:

      1. That the Defendant is fully competent and capable of entering an

informed and voluntary plea,

      2. That the Defendant is aware of the nature of the charge against him and

consequences of pleading guilty to the charge,

      3. That the Defendant fully understands his constitutional rights, and the

extent to which he is waiving those rights by pleading guilty, and

      4. That the plea of guilty is a knowing and voluntary plea, supported by an


FINDINGS AND RECOMMENDATION - Page 1
independent basis in fact sufficient to prove each of the essential elements of the

offense charged.

      The Court further concludes that the Defendant had adequate time to review

the Plea Agreement with counsel, that he fully understands each and every

provision of the agreement and that all of the statements in the Plea Agreement are

true. Therefore, I recommend that the Defendant be adjudged guilty of the criminal

charge set forth in the Information, and that sentence be imposed.

      This report is forwarded with the recommendation that the Court defer

a decision regarding acceptance until the Court has reviewed the Plea

Agreement and the presentence report.

      DATED this 29th day of August, 2019.




                                    ,e?7
                                    · Ka een L. De oto
                                      United States Magistrate Judge




FINDINGS AND RECOMMENDATION - Page 2
